Title: To James Madison from William Keteltas, 14 November 1812 (Abstract)
From: Keteltas, William
To: Madison, James


14 November 1812, New York. “I had the Honor of mentioning the subject before to Your Excellency I repeat it again. If You will give Me the Command of a Regt. of horse or foot I will endeavour to do My duty to My Country.” Believes that to achieve peace in the spring, the U.S. must take Canada this winter and that to reach this goal the administration need only “will it to be done.” If his tender of military service is not accepted, asks “for the appointment of marshal of this district should the present Enemy of the administration be removed,” in order to provide his family with “those Comforts they have been deprived of by My Efforts in support of the Constitutional rights of Man.”
